Citation Nr: 0631426	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  00-22 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2003, the Board ordered further development of the 
evidence in this case.  See 38 C.F.R. § 19.9(a)(2) (2002).  
But prior to beginning the proposed development, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir.), held that, although it was not 
necessarily improper for the Board to secure additional 
evidence in the first instance, 38 C.F.R. § 19(a)(2) (2002) 
was inconsistent with 38 U.S.C. § 7104(a) because it denied 
appellants a "review on appeal" when the Board considered 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).  So in 
October 2003 the Board remanded this case to the RO so the 
additional development could be accomplished at that level.

In February 2005, the RO issued a Supplemental Statement of 
the Case (SSOC) confirming and continuing its previous 
denials of the veteran's claims.  His file since has been 
returned to the Board for further appellate proceedings.

The claim for service connection for bilateral hearing loss 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The Board, however, will decide the 
other claim for hypertension.




FINDING OF FACT

The preponderance of the competent medical evidence indicates 
that hypertension, which was initially documented many years 
after the veteran's discharge from the military, is not 
related to a disease contracted or an injury sustained in 
service.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of his 
claim by rating decision in October 1999.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran SSOCs in March 2001 and February 2005, following the 
VCAA notice compliance actions in January 2001 and January 
2004.  He was provided every opportunity to submit evidence 
and argument in support of his claim, and to respond to the 
notices.  His representative submitted written argument on 
his behalf in June 2005.  Therefore, there is no prejudice to 
him because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the January 2004 letter 
informed the veteran: "[i]t's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  (emphasis in 
original).  This satisfies the regulation, in that it 
informed him that he could submit any and all evidence 
pertinent to his claim, not merely that requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against his claim for service connection, any question about 
the appropriate downstream disability rating and effective 
date to be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
medical records, VA and private medical records and a report 
of VA examination addressing the etiology of the claimed 
condition - the dispositive issue.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  He has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain diseases, 
including hypertension, may be presumed incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension the blood pressure readings must be 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2006).

Entitlement to service connection for hypertension

Analysis

With respect to Hickson element (1), proof of current 
disability, there is a diagnosis of hypertension.  See the 
report of the July 2003 VA examination.  

With respect to Hickson element (2), in-service incurrence, 
the service medical records do not disclose any complaints or 
clinical findings that were attributed to hypertension.  The 
report of the veteran's military enlistment examination shows 
his blood pressure was 134/90, and it was 110/72 when later 
examined for discharge from the service.  These readings do 
not reflect hypertension as defined by VA regulation.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2006).

There also is no indication that hypertension was diagnosed 
within a year of the veteran's separation from service.  From 
a review of the record it appears that elevated blood 
pressure readings were first shown in 1986, more than 26 
years after his discharge from the military.  And 
hypertension was not actually initially diagnosed until even 
several years later, in November 1999.  The veteran has not 
claimed treatment for hypertension prior to then.



In short, there is no evidence showing the veteran's 
hypertension, which even at the very earliest was apparently 
initially documented many years after his military service 
had concluded, began during service or during the one-year 
presumptive period following his separation from service.  
Accordingly, the Hickson element (2) has not been satisfied 
and his claim fails on this basis.

To the extent the veteran, himself, contends he had 
hypertension during service, it is now well established that 
a layman is not competent to give a probative opinion on 
matters such as diagnosis and etiology of a claimed 
disability.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

With respect to Hickson element (3), medical nexus, the July 
2003 VA examiner indicated:  "[i]t is not likely that this 
veteran's current hypertension is etiologically related to 
[his] military service and it is not likely that [this] 
disorder was first manifested during military service or 
within one year after discharge in February 1960 from active 
service."  There has been no medical opinion offered 
to contradict this medical conclusion against service 
connection.  And as mentioned, the veteran cannot refute this 
opinion himself.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In summary, Hickson element (1) has been met, but Hickson 
elements (2) and (3) have not.  So the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.  38 C.F.R. § 3.102, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for service connection for hypertension is denied.  


REMAND

Entitlement to service connection for bilateral hearing loss

Reasons for remand

Additional evidence

The record reflects that the most recent SSOC concerning this 
claim was issued in February 2005.  Subsequently, in March 
2005, the veteran submitted additional medical evidence.  
This evidence consists of a VA progress note dated in July 
2003, wherein the physician indicates it is at least as 
likely as not the veteran's hearing loss was caused and/or 
aggravated by active duty noise exposure.

The RO has not had an opportunity to consider this additional 
evidence.  The U. S. Court of Appeals for the Federal Circuit 
has held that the Board may not consider additional evidence 
before the agency of original jurisdiction (here, the RO) 
has had this opportunity, unless the veteran expressly waives 
this right.  See Disabled American Veterans (DAV) v. 
Principi, 327 F. 3d. 1339 (Fed. Cir. 2003); see also 38 
C.F.R. § 20.1304(c) (2006).  Here, the veteran has not.  In 
fact, his representative specifically requests that the RO 
consider this additional evidence before the Board.  See VA 
Form 1-646, dated in June 2005.  So this must be done before 
deciding this claim on appeal.  See 38 C.F.R. § 19.9 (2006).



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

Readjudicate the claim for service 
connection for bilateral hearing loss 
in light of the additional evidence 
submitted - including the VA progress 
note dated in July 2003.  If this claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them 
time to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


